—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered October 5, 2000, convicting him of robbery in the first degree, robbery in the second degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict was against the weight of the evidence both because the security officers at the Caldor store where he shoplifted merchandise had a motive to testify falsely that he possessed a gun, and because the testimony of these witnesses was implausible in light of the evidence, including the store’s surveillance videotapes. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The Supreme Court also properly exercised its discretion in precluding the defendant from admitting a model flashlight into evidence, as it significantly differed in appearance from the one that he alleged was in his hand during the incident (see People v Langley, 232 AD2d 427; People v Pike, 131 AD2d 890, 891). Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.